Citation Nr: 9926951	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-38 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and B.R.T.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from December 1980 to April 
1982.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A personal hearing was held at the RO 
before a hearing officer, in February 1995.  In November 
1997, a second personal hearing was held in Washington, D.C., 
before the undersigned member of the Board.


FINDINGS OF FACT

There is no competent medical evidence of a nexus between any 
current left foot disability, and disease or injury during 
the veteran's active service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a left foot disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail and there is no 
duty to assist her further in the development of her claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 
1 Vet.App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court), held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that, unlike civil actions, the VA 
benefits system requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak, 2 Vet. 
App. at 611.  The evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

The veteran maintains that she has a chronic disability of 
the left foot that resulted from an accident that occurred 
during military service.  She claims that a forklift rolled 
over and crushed her left foot.  The veteran's problem with 
presenting a well-grounded claim for service connection for a 
left foot disability arises with the third element, which is 
competent medical evidence of a nexus. 

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - private 
magnetic resonance imaging (MRI) dated in May 1994 disclosed 
two small densities adjacent to the cuboidal bone that were 
considered either soft tissue calcifications or tiny 
ossicles.  There was slight soft tissue swelling at the 
metatarsal phalangeal junction of the great toe.  There was 
no evidence of fracture or destructive lesion.  In reporting 
the diagnostic impression, the examiner commented that there 
was slight soft tissue swelling at the metatarsal phalangeal 
junction of the great toe, which was probably secondary to a 
bunion.  A June 1994 nerve conduction study was normal.  The 
physician conducting the study also speculated as to whether 
the veteran had a history compatible with reflex sympathetic 
dystrophy.  The veteran's private physician indicated in June 
1994 office notes that the veteran's symptoms were suggestive 
of plantar fasciitis.  For the purposes of well groundedness, 
these diagnoses satisfy the requirement for a left foot 
disability. 

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the service 
medical records indicate that the veteran received treatment 
in August 1981 for left foot pain.  She reported that she 
sustained trauma to the left foot seven days previously when 
it was hit by a forklift.  On examination, there was good 
range of motion.  There was no swelling, discoloration, or 
gross deformity.  She had good strength.  There was pain to 
the first metatarsal.  She was given aspirin and put on light 
duty.  

The veteran's claim must fail, however, as she does not meet 
the third element of the Caluza analysis -- competent 
evidence of a nexus between current disability and injury or 
disease during service.  Although she claims that the left 
foot disability is a result of the inservice injury, her 
statements are not competent evidence to establish the 
etiology of her current disability.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). 

The veteran reported at her November 1997 personal hearing 
that VA and private physicians have indicated that her 
current left foot disability was caused by the inservice 
accident.  A review of the VA and private medical records in 
the claims file do not reflect any comments regarding the 
etiology of her left foot disability.  The Court in a similar 
factual scenario indicated that "hearsay medical evidence, 
transmitted by layperson, cannot be sufficient to render a 
claim well grounded."  See Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  

Finally, I also considered the fact that there were no 
complaints regarding the left foot reported on her April 1982 
separation examination.  In fact, there is no medical 
evidence of a left foot disability until the 1994, over 12 
years after the service discharge.  Cf. Mense v. Derwinski, 1 
Vet. App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition).  It 
should be pointed out that the veteran has claimed VA 
treatment in 1985 for her left foot disability, however, the 
RO has conducted an exhaustive search for such records with 
negative results.  VA clinical records from that time period 
do not reflect treatment for the left foot.  As such, her 
claim is not well grounded, and entitlement to service 
connection for a left foot disability is not warranted.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) that informed the veteran of the reasons her claim 
had been denied.  Also, by this decision, the Board informs 
the appellant of the type of evidence needed to make her 
claim well grounded.

Although the RO did not specifically state that it denied 
this claim on the basis that it was not well grounded, the 
Board concludes that this error was harmless.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995) (when the Board decision 
denies a claim on the merits when the Court finds the claim 
to be not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Board's decision, on the basis of 
nonprejudicial error).


ORDER

The claim for service connection for the residuals of a left 
foot injury is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

